*545ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant calls attention to the fact that in chapter 43, Acts of the 42nd Legislature, adding articles 10a and 776a to the Code of Criminal Procedure, and amending articles 11, 12 and 658, thereof • (the purpose being to permit an accused in cases less than capital to waive trial by jury), there is no direct authority given the trial judge to assess the punishment, and insisting that, if the amended act has such effect, it is in direct conflict with article 693, C. C. P. We think the act of the 42d Legislature in question is not in conflict with article 693, C. C. P. It is found under a chapter, the title of which is “The verdict.” In article 686, of said chapter a verdict is defined as “a written declaration by a jury of their decision of the issues submitted to them in the case.” The whole of article 693 reads: “The verdict in every criminal action must be general. Where there are special pleas upon which the jury are to find, they must say in their verdict that the allegations in such pleas are true or untrue. If the plea is not guilty, they must find that the defendant is either ‘guilty’ or ‘not guilty,’ and they shall assess the punishment in all cases where the same is not absolutely fixed by law to some particular penalty.” It is apparent that in a case submitted to a jury a verdict would be incomplete which did not assess the punishment, unless it was absolutely fixed by law. We are of opinion said article should be construed as stating generally the essentials of a verdict where a jury is employed. This construction necessarily follows in view of our holding in McMillan v. State, 57 S. W. (2d) 125, and in our original opinion in the present case.
Appellant takes the position that the act of the 42d Legislature in question may be sufficient to authorize the judge to accept a plea of guilty, but that it falls short of empowering him to asséss a punishment. We regard such position unsound. It is perfectly plain from the provisions of the act as well as from the emergency clause that the Legislature' sought to provide a way in which an accused, under the formalities specified, could have a trial before the judge without a jury upon a plea of guilty. Article 12, C. C. P., as amended, reads, in part: “It shall be necessary for the State to introduce evidence into the record showing the guilt of the defendant, and said evidence shall be accepted by the court as a basis for its verdict (Italics ours), and in no event shall a person charged be convicted upon his plea of guilty without sufficient evidence to support the same.” The use of the word “verdict” may be unusual as it *546applies to the conclusion of the court, but it conveys the idea of finality of a trial, which would be incomplete without the assessment of punishment, where the evidence authorizes it. If there was ever any doubt about the act of the 42d Legislature, chapter 43, authorizing the trial judge to assess the punishment in cases therein mentioned, the intention of the Legislature is again manifest' in section 4, of said act, said section now being new article 776a, C. C. P. It provides that the court (judge) may suspend the sentence imposed when “the punishment assessed by the court shall not exceed five years.”
Appellant’s motion for rehearing is overruled.

Overruled.